                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

________________________________
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )       Case No. 1:19-cr-10131 NMG
              v.                            )
                                            )
TOBY MACFARLANE,                            )
                                            )
      Defendant.                            )
________________________________            )

               PUBLIC/REDACTED SENTENCING MEMORANDUM OF
                       DEFENDANT TOBY MACFARLANE

                   (leave to file oversized brief granted on November 5, 2019)
       I.      INTRODUCTION

       Defendant Toby Macfarlane comes before this Court for sentencing after pleading guilty

to a single count of conspiring to commit mail fraud in violation of 18 U.S.C. § 1349. By our

count, Mr. Macfarlane will be the thirteenth individual to be sentenced in this District in

connection with the college admissions scandal, including twelve individuals who, like Mr.

Macfarlane, unlawfully sought to give their children an unfair advantage in the college

admissions process. But even in this crowded field, Mr. Macfarlane stands out for several

reasons.

       First, Mr. Macfarlane is a hardworking individual who picked himself up from a

challenging and humble family background, received a paycheck and W-2 all of his adult life,

and built a successful business in insurance while earning a stellar reputation for personal and

professional integrity. Although Mr. Macfarlane succeeded in establishing a comfortable income

and financial support for his family far beyond his dreams, he differs from many of the other

defendant-parents caught up in this case; he is not a person of fabulous wealth, power or fame.

       Second, also unlike several of the other defendant-parents who were previously

sentenced, Mr. Macfarlane has not sought to justify or excuse his offense. Rather, within a few

weeks of his arrest he waived his right to an Indictment and agreed to plead guilty to an

Information, and he continues to take full and unqualified responsibility for his offense:

       I know that it was wrong to get my kids admitted to USC as recruited athletes when
       they were not. I know that I alone am to blame for the bad decisions I made and for
       their consequences. For me, the most difficult thing to accept is the fact that I set
       such a bad example for my kids. I want to apologize first and foremost to them, but
       also to USC, to other people’s families who were applying to USC, to the
       prosecutor, the Court and everyone else who has been hurt by my actions.

Macfarlane Personal Statement, pp. 3-4; Exhibit A. As the Court will see, numerous colleagues,

friends and family members attest to Mr. Macfarlane’s sincere acceptance of responsibility and

                                                 1
contrition for his offense. Additionally, with complete transparency to the prosecution, Mr.

Macfarlane acted expeditiously to file amended returns and to pay the IRS for the back taxes and

interest owed for improper tax deductions that he took for the payments charged in the

Information. Thus, by word and by deed Mr. Macfarlane has demonstrated his determination to

take responsibility for his misconduct and to begin making amends for it.

       Third, the objective and contemporaneous evidence demonstrates that all of Mr.

Macfarlane’s misconduct occurred during an intense and prolonged personal crisis—with

diagnosed symptoms of depression and anxiety for which he was receiving professional

treatment—and entailed completely uncharacteristic errors of judgment. For Mr. Macfarlane, the

slow and tortuous disintegration of his marriage generated especially emotionally-charged

distress: having been abandoned by his father while still a young child, Mr. Macfarlane made a

life-long commitment not to visit similar pain on his children. It was during the most heightened

periods of this distress that Mr. Macfarlane committed his offense.

       Fourth, and relatedly, Mr. Macfarlane’s misconduct was truly aberrant. Until his

involvement with Rick Singer, Mr. Macfarlane led a completely unblemished life. To those who

know him, his misconduct was more than shocking; his friends and colleagues find his actions to

be completely uncharacteristic. Over the last 32 years, Mr. Macfarlane emerged as a leading title

insurance executive in the commercial real estate industry in San Diego County. By every

account, Mr. Macfarlane succeeded and became a successful executive in the title insurance

industry precisely because his word was his bond, and because everyone involved in complicated

real estate transactions knew that they could trust him.

       Finally, for Mr. Macfarlane the collateral consequences of the conviction have been

catastrophic and immediate. Within a few days of his guilty plea, he lost the license he required



                                                 2
to conduct his title insurance business, he lost his job, and his once stellar reputation was

decimated. At the same time, his banks and lenders closed his accounts and shut down his lines

of credit, disabling him from pursuing his second source of income: partnership investments in

commercial real estate. As a result, Mr. Macfarlane’s two careers were terminated.

       For these and other reasons elaborated below, we urge that the imposition of a prison

sentence of a year and a day, as urged by the government, is far “greater than necessary” to

achieve the objectives of the sentencing laws. See 18 U.S.C. § 3553(a). Completely unanchored

from the thirteen sentences already imposed in related cases, that request would result in

“unwarranted disparities among defendants” similarly situated. § 3553(a)(6). Accordingly, we

ask the Court for leniency.

       II.     PERSONAL HISTORY

               A. Youth and Education

       Born on January 29, 1963 in Salt Lake City, Utah, Mr. Macfarlane was the first of two

sons born to                  Macfarlane. Mr. Macfarlane’s home life during his childhood was

not happy. His parents were no longer in love by the time he was old enough to be conscious of

such matters. He remembers arguments and at least one shattered glass jar, and his parents

divorced when he was only seven. At some point during his youth, Mr. Macfarlane learned that

his father had entered into an affair while still married to his mother. Regardless, Mr.

Macfarlane loved and adored his father, and the divorce shook him to the core:

       [M]y whole world felt like it had been tom apart. I remember crying myself to
       sleep on many occasions. When I was older, I promised myself that I was going
       to have a family someday and that I would never let it be split apart. I wasn't going
       to let that happen to my children.

Macfarlane Personal Statement, p. 1; Exhibit A. Mr. Macfarlane’s long-time psychiatrist

confirms that his parents’ divorce affected him profoundly:

                                                  3
       Without a doubt, the defining trauma in Toby’s life was his parents’ divorce. Only
       seven years old at the time, Toby adored his father and felt very close to him. Yet,
       one day without warning Toby’s father left his mother for another woman and
       abandoned Toby and his younger brother. That devastating experience helped to
       shape Toby’s world view and moral core . . . . He became extremely responsible,
       reliable and loyal, actively chose honesty and candor over deceit, and pursued
       fairness and stability over entitlement and self-dealing.

Letter of Joan Friedson, M.D., p. 1; Exhibit B.

       When Mr. Macfarlane was nine years old, his mother moved to a small town in the San

Francisco Bay Area where she and her children set about starting a new life. After a time, his

mother found work as a secretary and she moved her small family into an apartment—but money

was scarce. Mr. Macfarlane remembers feeling responsible to be the “man of the house.” When

he was twelve years old, he got a paper route and started contributing to the family’s resources.

Macfarlane Personal Statement, p. 1, Exhibit A. His mother confirms that Mr. Macfarlane was

an especially responsible teenager who always worked at jobs in addition to school. Letter of

                 , Exhibit C.

       During his high school years, Mr. Macfarlane’s mother helped him to overcome a

shyness he had developed after his parents’ divorce and engage in extra-curricular activities.

During his senior year Mr. Macfarlane played four varsity sports, was elected Student Body

President, worked 20 hours/week and still pulled good grades. For Mr. Macfarlane, seeing

U.S.C. was love at first sight. His parents could not afford the tuition, but he was determined to

go there. He was accepted to U.S.C. and scrambled to make it through financially, with various

jobs, scholarships, grants and loans. Mr. Macfarlane’s years at U.S.C. are packed full of

treasured memories. His friendships from U.S.C. endure to this day. See, e.g., Letter of Patrick

Ford, Exhibit C. Mr. Macfarlane graduated from U.S.C. in four years with a Bachelors’ Degree

in Business.



                                                  4
               B. Professional Life and Young Adulthood

       Two years after college, Mr. Macfarlane visited one of his father’s closest friends in San

Diego and was offered a job in commercial title insurance. Mr. Macfarlane excelled in his new

métier. Letter of Jim Crestani, p. 1; Exhibit C (“Toby immediately showed me he was special,

eagerly learning everything quickly and rapidly becoming a leader and a mentor to other new

sales reps.”). As one of his early customers, the manager of a major real estate brokerage firm,

remembers, “[Toby’s] honesty, thoughtfulness and sincere caring and concerns to support the

entire office and clients was exceptional.” Letter of John Garner, p. 1; Exhibit C. In 1990, Mr.

Macfarlane was a founder of a new title insurance firm, Southland Title of San Diego, and

served on the parent company’s board of directors. In 2000, he joined with his mentor, Jim

Crestani, to become the managing partners for another startup title insurance company. During

difficult economic times, as well as times of personal loss, Mr. Macfarlane demonstrated the

same mettle that had enabled him to work his way through high school and college:

       In 2000, two life changing events happened for Toby. First, we became managing
       partners for a fledgling title and escrow operation in San Diego, and second, his
       father passed away. While I was concerned one, or the other, may become a
       distraction, Toby showed his ability to adjust and adapt quickly, showing more
       concern for the new employees under our leadership, pushing us to succeed, so
       everyone could keep their jobs during the tough economic conditions at that time,
       instead of dwelling on any personal struggle he may have been going through, that
       could interfere with our goals and objectives.

Letter of Jim Crestani, p. 1; Exhibit C. Beginning in 2001, Mr. Macfarlane also began serving

on the board of directors of a new bank, Sunrise Bank of San Diego. For the last 20 years, Mr.

Macfarlane has served as a Senior Vice President of Sales of relatively small but highly

successful title insurance firms.

       In California, the title insurance industry plays a central role in virtually every real estate

transaction, especially in commercial real estate. The functions of a title insurer are fiduciary in

                                                  5
nature. In the commercial real estate arena, where transactions frequently involve many millions

of dollars and firms cannot survive without repeat customers, a title insurance sales

representative is responsible not only for relationships with customers but also for helping to

troubleshoot the unforeseen issues that almost always arise and for delivering the necessary

assurances upon which all parties rely. Since 2009, California has required that title insurance

sales representatives be licensed as “Title Marketing Representatives.” See California Insurance

Code § 12418. Since that time, Mr. Macfarlane has been a licensed professional.

       Over more than three decades, Mr. Macfarlane has cultivated a reputation for impeccable

honesty and high ethics that greatly contributed to the success of each of the firms with which he

was associated. Many customers and colleagues so attest. For example, one commercial real

estate broker who has worked with Mr. Macfarlane for many years writes:

       First of all, throughout the years, Toby has always been considered by me and
       many others in the industry to have the highest integrity, work ethic and trust in
       the Title Insurance business in San Diego. He has always been extremely well
       respected.

       Toby has a lot of competition in the Title Insurance business in the San Diego area,
       but he has always been ranked number one in San Diego for the previously
       mentioned reasons. In the past, I have placed complete trust and faith in more
       transactions than I can even count with him and he always kept his word and he
       never failed me on anything. Much of Toby's business with me and others was
       done with a handshake where his word was always his bond.

Letter of Robert Farrior, p. 1; Exhibit C. Another real estate broker who is younger than Mr.

Macfarlane and was mentored by him extols Mr. Macfarlane’s integrity:

       I can share unequivocally that I found Toby to be one of the most genuine, honest,
       dedicated people I have ever met. Simply a good person. There was never a hint
       of dishonesty, or BS of any kind. Toby is literally to me one of the most honest
       and direct people I have ever met. I didn't always like the response I would get
       from Toby, but it was always sincere, unfiltered, and came from the heart. Truly a
       refreshing and very uncommon experience in the world of investment real estate
       that I see far too infrequently.



                                                 6
Letter of Elliot Scott, p. 2; Exhibit C.

        During the years 2013 through 2017, Mr. Macfarlane endured a personal crisis arising

from the deterioration and ultimate failure of his marriage that affected his productivity at work.

Nevertheless, as the accompanying letters of support demonstrate, Mr. Macfarlane’s reputation

for integrity and excellence remained untarnished, and following his divorce he looked forward

to reinvigorating his career in the title insurance industry. See Exhibit C.

                C. Family, Marriage and Divorce

        Although Mr. Macfarlane’s relationship with his father was compromised by his feelings

of abandonment and betrayal of his mother, Mr. Macfarlane never gave up on him and always

felt great fondness for him. Mr. Macfarlane became especially close to           , his kid half-

sister. Tragically, within a year or two after his move to San Diego,          was diagnosed with a

rare form of terminal leukemia. Because she received much of her treatment at the Children’s

Hospital in Los Angeles, Mr. Macfarlane was able to spend almost every weekend with her until

her death a year later. A close friend remembers Mr. Macfarlane’s devotion to            :

        About a year after Toby and I met his 12-year-old sister             was diagnosed
        with terminal leukemia. What I witnessed was simply amazing. Toby sprung into
        action to help support his sister and his parents through such a difficult time. One
        day I said let's go grab a beer after work to which Toby said "I'm not going to
        touch a drop of alcohol not even a soda" “I want to remain completely present and
        feel all of the emotions I'm going through with my sister over the coming months"
        Once his sister passed he formed a tennis tournament in her honor and raised
        money for cancer research and awareness.

Letter of Rande Turner, p. 1, Exhibit C. For Mr. Macfarlane, the loss was a devastating and

defining moment: his first real taste of mortality. He tried to make some good come of it and

devoted himself to charitable causes in          honor, including the Make A Wish Foundation,

the Leukemia Society and Big Brothers. Macfarlane Personal Statement, p. 2; Exhibit A. Mr.

Macfarlane’s commitment to charitable organizations and to giving to those less fortunate

                                                  7
became hallmarks of his character that others note and respect. See infra at 11-12.

       Not long after         death, Mr. Macfarlane met                    , who was also working

as a sales representative at the same title insurance company. It was a passionate love affair; Mr.

Macfarlane had never met anyone with            ’s joy, zeal and zest for life. They were married

in October 1990. Their first child, a daughter (“       ”), was born in 1996.       decided to stay

home full time, so Mr. Macfarlane became the sole breadwinner. When their second child, a son

(“    ”) arrived two years later, Mr. Macfarlane’s heart was full. Together with          , he was

building the family of his dreams, and Macfarlane threw himself wholeheartedly into

fatherhood—coaching sports teams, attending school events, playing sports, etc. Macfarlane

Personal Statement, p. 2; Exhibit A. Others confirm that he was a devoted and doting father:

       Toby is a genuine family man and has a uniquely close relationship with his
       children,               . I have personally seen on many occasions his generosity
       and love for his children. They have the kind of close relationship few parents and
       children ever experience. To me, this is demonstrative of a high-minded character
       and generosity that few parents ever experience; a selfless devotion to the wellness
       of their family.

Letter of J. Dean Loring, Exhibit C; see also Letter of Steve Hougard, p. 1; Exhibit C.

       A man of tremendous energy, Mr. Macfarlane’s devotion to his family always and

passionately included his wife,        , whom he continued to adore and woo:

       Toby was an extremely loyal and devoted husband during his marriage to .
       Toby has been a plugged-in Dad who has coached his kids sports, traveled
       extensively with his kids and supported their endeavors.

Letter of Rande Turner, p.1; Exhibit C. But, as Dr. Friedson notes, there was also a desperate

and anxiety-driven edge to his family devotion that harkened back to his childhood:

       As a young person, Toby promised himself that he would one day establish his
       own family and that, unlike his own father, he would be a loving and reliable
       husband and would always be there for his children. When marriage and
       fatherhood arrived, Toby threw himself whole-heartedly into both roles. Despite
       a demanding and successful career, he coached                     sports teams,

                                                    8
       regularly attended school functions, and continued to romance          … He saw
       his primary role as that of a provider/protector of his family, and he acted
       unwaveringly to ensure the safety and happiness of his children, beginning with a
       commitment to maintaining a stable and intact family. Because of the central role
       played by divorce in Toby’s own psyche, he willingly endured great personal
       sacrifice and self-deprivation—and, as we can now see, engaged in self-
       destructive conduct—in his efforts to help his own children avoid that same pain.

Letter of Joan Friedson, M.D., pp. 1-2; Exhibit B.

       Sadly, the wheels were slowly falling off Mr. Macfarlane’s marriage and he was the last

to know it. Certainly, he was the last to accept it. In retrospect, he recognizes that by 2012

        was not happy:

       I know now that         was becoming more and more unhappy.
                                        But she was still the love of my life and I was
       determined to make the marriage work. I believed that I could will my way to a
       successful marriage. We saw a counselor together, but           didn't put much
       energy into it.

Macfarlane Personal Statement, p. 2; Exhibit A. The relationship continued to founder through

2013 and, indeed, over the next four years as Mr. Macfarlane clung tenaciously to his childhood

commitment not to do as his father had done.

                                                                                     Then, in

February 2014, she announced that she wanted a divorce and moved out of the home.

       For a few months, Mr. Macfarlane juggled responsibilities as both a high-profile

businessman and essentially a single parent of two teenagers (      was a senior in high school,

     a freshman). Then           decided to move back home and said that she had changed her

mind about a divorce. Mr. Macfarlane was still in love with her and still committed to keeping

his family intact, but she was not. As Dr. Friedson recounts:

       Toby continued to do everything he could to maintain stability for                 .
       He was determined that they should experience as little anxiety or pain as possible.
       He saw himself as the only constant in their lives. After a few months,
       decided to move back in, and she dropped the request for a divorce. But it was

                                                 9
engaged with friends, attending school, and playing sports.          played junior varsity basketball

his sophomore year and varsity during his junior and senior years. There were also frequent

doctor’s office and therapy visits. One of the special events that Mr. Macfarlane arranged for

     was a two-week father/son trip to Italy with the U.S.C. basketball team. That trip helped

cement       ’s focus on U.S.C. as his school of choice. But it was not a lasting cure. Throughout

his junior and senior years,



         In early 2017,         filed for divorce. Finally accepting the inevitable, Mr.

Macfarlane commenced laying the groundwork for a life without her. Despite all of the pain

and anguish that he had endured (and after a lot of counseling), Mr. Macfarlane eventually

started to clear his head, and he agreed to pursue an amicable divorce in which the couple

evenly divided up their assets. Mr. Macfarlane’s divorce attorney describes the truly

exceptional compassionate, fair-handed manner in with which Mr. Macfarlane handled that

painful process:

         First, despite their poor marital relationship, Mr. Macfarlane repeatedly expressed
         concern for Ms. Macfarlane and wanted her to be well taken care of after the
         divorce. Secondly, this process would not have worked if anyone believed Mr.
         Macfarlane was not completely honest and reliable in providing information and
         documentation. In my 42 years of practice, I often encouraged clients to approach
         their litigation in a collaborative fashion, but I am not sure that I ever had a case
         with this level of complexity nor a client as straightforward and honest as Mr.
         Macfarlane.

Letter of David Huffman, J.D., p. 2; Exhibit C. The divorce was final on January 1, 2018.

                D. A Record of Charity and Generosity

         As noted previously, the tragic death of Mr. Macfarlane’s kid sister spurred him

as a young man to be a giver, not a taker:




                                                  11
       After         died, I got involved with the Make a Wish foundatjon [sic] and the
       Leukemia Society back in San Diego. I longed to do more and make a bigger
       impact so I joined the Big Brothers and had a little brother that I spent time with
       and mentored. I also joined the board of the San Diego Tennis patrons-who
       provide after school tennis programs to kids in poor neighborhoods. During my
       time on the board we raised $4,000,000 to build the Barnes Tennis Center a facility
       with 21 courts complete with transportation for under-privileged kids to take part
       in a multi-faceted after school program.

Macfarlane Personal Statement, p. 2; Exhibit A. Since that time, as others note, Mr. Macfarlane

has consistently striven to support and be involved with charitable organizations. One friend

describes Mr. Macfarlane’s willingness to participate in a humanitarian trip Cuba at a time when

some, like the friend himself, thought it was too dicey:

       I remember being invited by some of our real estate clients to travel to Cuba, (circa
       2004), on a US Government sanctioned humanitarian mission. I informed everyone
       that I would not feel comfortable in Cuba, so I backed out, but Toby went eagerly
       anyway.

       Their mission was to deliver medicine and blankets to various Orphanages. When
       Toby returned back home, I remember telling him "you're a far better man than I
       will ever be for making a trip like that." He just looked at me and said it was an
       experience he will never forget, and well worth any inconvenience he encountered,
       because the look on those children's faces when they received new blankets, was
       heartwarming and well worth it.

Letter of Jim Crestani, p. 1; Exhibit C. Other friends observe that Mr. Macfarlane’s charitable

instincts find expressions both personal and international. See Letters of Ann Block, p. 1, Robert

Farrier, p. 2, and Elizabeth Rabbitt, pp. 1-2; Exhibit C.

       Notably, during the years 2014 to 2017, Mr. Macfarlane’s largesse also extended to

U.S.C. athletics: over those three years he made eleven donations exceeding $150,000 wholly

apart from Singer’s scheme. Exhibit D. And on a more personal level, Mr. Macfarlane’s

kindness and generosity of spirit is demonstrated virtually every day to everyone who knows

him. See e.g. Letters of Jules Arthur,                 , Conor Evans, Robert Evans, Robert

Farrier, Lorena Gaxiola, Todd Glick, Ken London, John Trotter and Art Wadlund.

                                                 12
college entrance process and frequently expressed his concerns to Singer. At some point during

the summer of 2013, Singer mysteriously suggested that there was a way to get more certainty

for      . He called it a “side door” and eventually explained that if Mr. Macfarlane made a

donation to Singer’s § 501(c)(3) entity, “KWF,” Singer could use his connections at U.S.C. to

get       admitted as a women’s soccer recruit.        had played club soccer but was not on the

high school team. Singer said that did not matter and was very reassuring. He told Mr.

Macfarlane that KWF was a legitimate charitable entity that supported athletics at various

universities and, more specifically, provided support to disadvantaged student athletes. Other

than that, Singer’s descriptions of how the “side door” functioned were very opaque. Wanting

      ’s college applications to be a “problem solved,” Mr. Macfarlane eventually agreed to

Singer’s scheme. As Mr. Macfarlane explains, despite Singer’s assurances that the “side door”

was a legitimate way to ensure       ’s admission to U.S.C., Mr. Macfarlane knew it was wrong to

seek her admission as a recruited student athlete when she was not:

         I knew it was wrong, but at the time I was feeling completely overwrought and all
         I could think of was not having to worry about my kids getting into college.
         Foolishly and selfishly, I took what seemed like an easy way out.

Macfarlane Personal Statement, p. 2; Exhibit A.

         Mr. Macfarlane agreed to pay $200,000 to KWF to ensure          ’s admission to U.S.C.

She was formally admitted on March 26, 2014. Just before the payment was due, Singer called

Mr. Macfarlane and instructed him to issue the check to Singer’s for-profit entity, “the Key,”

instead. Mr. Macfarlane was nonplussed by this request, and Singer deflected inquiries. Singer

told Macfarlane that he could still deduct the payment as a business expense. Mr. Macfarlane

agreed and later took that deduction.

         Two years later,      was a junior in high school and was struggling emotionally and



                                                  14
academically. His

                                          . 2 As with        , Singer initially provided legitimate

college preparatory services to        . But eventually, Singer again raised the “side door” option

for U.S.C. Mr. Macfarlane questioned the viability of that option, given            ’s emotional

difficulties, but Singer assured him that U.S.C. was the right fit for         . Singer said that

could be admitted as a recruited basketball player, even though he was not one. Mr. Macfarlane

agreed. This time, Singer charged $250,000—consisting of a check for $200,000 made payable

to the Key, Singer’s for-profit entity, and a check for $50,000 made payable to U.S.C. Athletics.

Per Singer’s instructions, Mr. Macfarlane mailed the $50,000 check to a senior Athletic Director

at U.S.C., with a memo notation: “                      .”       was formally admitted to U.S.C. on

March 23, 2017. Once again, Mr. Macfarlane improperly took tax deductions.

       IV.      POST-OFFENSE CONDUCT AND COLLATERAL
                CONSEQUENCES

                A.                  and U.S.C.

             thrived at U.S.C., graduating in four years with a Bachelor’s of Science Degree in

Business (just like her father).      ’s success was not surprising given her grades and test scores.

She had in fact been accepted at ten other colleges, including N.Y.U., Boston University, S.M.U.

and U.C. Santa Barbara; and          had a very difficult time choosing between N.Y.U. and U.S.C.

For at least two semesters,        made the Dean’s List at U.S.C. and earned good enough grades to

participate in an exclusive study abroad program.




2
 The SAT percentile scores for 2013 are found here: https://blog.prepscholar.com/historical-
percentiles-new-sat.
                                                  15
                                                                         The following spring,

tried again.

                                                                       He never returned. To this

day, life is a constant struggle for     , and Mr. Macfarlane continues to do everything he can to

keep him engaged, functioning and feeling good about himself. Last spring,                was

hospitalized and involuntarily committed on two occasions for his own safety.

                B. Personal and Professional Life

        During the months following            ’s second declaration of her intention to divorce in

early 2017, Mr. Macfarlane finally commenced pulling his life back together. After his divorce

become final, Mr. Macfarlane started to refocus on his business affairs, all the while keeping a

watchful eye on       . The amazing thing that happened to Mr. Macfarlane in his personal life is

               . They started dating in in the spring of 2017, hit it off immediately and have been

living together since December 2018.                     s son has developed a close relationship with

Mr. Macfarlane, and his children warmly accept                    into their lives.

        I fell in love with Toby because he is like no other man that I have known before.
        He is an amazing father, a loving partner, and honest, faithful, smart, integral man.

                                       . . . [¶] . . .

        Toby together with his ex-wife, raised two beautiful loving young adults. They
        both have accepted me and my son in their father's life with lots of love and
        respect. I am proud to be a part of this mixed family that Toby and I are creating.

Letter of                , p. 1; Exhibit C.                is keenly aware of         ’s struggles and

strives to create a support environment for him:

        Toby's son,      , is an extremely sensitive and vulnerable young person who has
        been suffering through severe emotional issues the whole time I have known him.
        Toby is a wonderfully supportive and understanding father, and I know how

                                                   16
       painful it has been for Toby to watch 's struggles. I think that one of the hardest
       things for Toby as he contemplates his future is the possibility that one
       consequence of his misconduct could be that Toby will not be able to be present
       for       when       needs him.

Letter of               , p. 1; Exhibit C.

               C. Prompt Acceptance of Responsibility; Contrition and Remorse

       Early on the morning of March 12, 2019, without notice, Mr. Macfarlane received a

phone call from the F.B.I. informing him that they had a warrant for his arrest. Mr. Macfarlane

immediately drove to his home and surrendered. After a shocking “perp walk” in front of his

neighbors, followed by intense local publicity, he was released that same day on a personal

recognizance bond. His first court appearance in Boston was on April 3, 2019. At that time, Mr.

Macfarlane’s counsel was among several attorneys who met with members of the U.S.

Attorney’s office to discuss potential resolutions for their clients. The government imposed a

short deadline to accept a plea bargain. Sadly, at this time of intense negotiation,



              The government graciously extended their deadline for Mr. Macfarlane to accept a

plea bargain so that he could return home and attend to his son.

                                         , Mr. Macfarlane returned his attention to this case and

promptly agreed to plead guilty. In the meantime, eleven other defendant-parents charged in the

scandal had agreed to plead guilty. Their cases were consolidated into a single Information that

was assigned to Judge Talwani. Mr. Macfarlane also agreed to waive Indictment and to enter a

plea to an Information, but because of the timing, he was charged separately. Mr. Macfarlane

entered his guilty plea before this Court on June 19, 2019.

       Since determining to plead guilty, Mr. Macfarlane has consistently and unequivocally

taken responsibility for his misconduct. To friends, family and colleagues, he has clearly

                                                 17
expressed his remorse and blamed no one but himself. Not surprisingly,                  is among

those to whom Mr. Macfarlane has bared all:

       Toby and I have talked for hours and hours about the flawed decision-making and
       bad choices he made when he decided to participate in this scheme. I know that he
       is truly remorseful for his mistakes. Although it is no excuse, I'm convinced that
       Toby was motivated only by concern for his children. Toby has a strong sense of
       fairness; and I know that he has spent untold hours of therapy and introspection
       trying to understand how he failed to see and consequences of his actions.

Letter of               , p. 2; Exhibit C. After probing Mr. Macfarlane’s motivations in therapy,

Dr. Friedson also confirms the sincerity of his remorse:

       Toby has spoken to me at length concerning the improper decisions he made
       regarding the scheme to get his children into U.S.C. He understands the gravity
       of his misconduct and is sincerely remorseful for it. He also understands that
       through a twisted sense of loyalty to his children, he brought shame not only upon
       himself but also upon his family and especially upon his children – whom he so
       desperately wished to protect.

Letter of Joan Friedson, M.D., p. 3; Exhibit B.

       Numerous friends and colleagues attest to Mr. Macfarlane’s forthrightness in addressing

his misconduct and accepting responsibility for it. One writes:

       Toby … has acknowledged his shortcomings and taken responsibility for his
       actions. Toby has disappointed his community, his family, and most importantly,
       himself. With 40 years of friendship as a basis I submit that Toby will not return
       to this Court in the future, will be an example of integrity in everything he does,
       and will continue to demonstrate compassion and care for his family, friends, and
       society in general.

Letter of Patrick Ford, Exhibit C. And another explains:

       I have talked to Toby several times since the college admissions case broke open.
       I can't even adequately explain just how remorseful Toby has been because of this
       situation. He has openly expressed sincere contrition for his actions and I can tell
       you that he is a different person today. Toby does not need to learn any lessons.
       He gets it.

Letter of Robert Farrier, p. 2; Exhibit C; see also Letters of Jules Arthur, Steve Hougard, Steve

Malachowski, Elizabeth Rabbitt, and Art Wadlund; Exhibit C. Of course, the clearest and most

                                                  18
poignant statement of contrition comes from Mr. Macfarlane himself. See Macfarlane Personal

Statement, pp. 3-4; Exhibit A, and supra at 1.

       Equally importantly, Mr. Macfarlane has begun proactively atoning for his misconduct.

Promptly after entering his guilty plea, he engaged an accountant to amend his 2014 and 2017

returns to correct for the inappropriate deductions he had taken. Once draft returns were

prepared, counsel alerted the prosecution to this effort and at their direction submitted the draft

returns to the case agent for review. Ultimately, the prosecution sent the draft returns back to

counsel and determined that Mr. Macfarlane should simply file the returns with the IRS. Mr.

Macfarlane promptly mailed the amended returns to the IRS, together with checks totaling

$82,612, representing the accountant’s best estimate of back taxes and interest owed by Mr.

Macfarlane for the two years. 3 Copies of the checks are appended as Exhibit E.

               D. Collateral Consequences

       For Mr. Macfarlane, the collateral consequences of his decision to plead guilty were

unexpectedly immediate and severe. Just ten days after the Information was filed against Mr.

Macfarlane, the California Department of Insurance (“DOI”) suspended his license. Exhibit F.

A few days later, Mr. Macfarlane’s firm terminated him. On July 2, 2019, the DOI revoked Mr.

Macfarlane’s license. Exhibit G. Added to these actions, of course, with all of the attendant

publicity to this case, Mr. Macfarlane’s stellar professional reputation has been irreparably

damaged. The effect on Mr. Macfarlane has been devastating, as one friend observes:

       Toby has worked so very hard all of his adult life to build up his business and
       reputation to where it was until recently. He has already paid a severe personal
       price because of this conviction. Toby and his family have been devastated. He


3
 That amount did not include half of the back taxes and interest owed for 2014, as Mr.
Macfarlane filed jointly with his ex-wife that year. However, Mr. Macfarlane’s ex-wife has
accepted the accountant’s numbers and has informed counsel that she paid her share of the 2014
underpayment.
                                                 19
       has been humiliated within the San Diego business community as well as San
       Diego in general. He has suffered from a job loss, loss of his license, and he has
       suffered serious monetary consequences. This will haunt Toby for the rest of his
       life.

Letter of Robert Farrier, p. 2; Exhibit C. And a younger man, for whom Mr. Macfarlane was a

mentor, describes the profound injury that Mr. Macfarlane’s reputation has sustained:

       I know that Toby has gone through a lot recently and this news has been extremely
       difficult and shocking to hear for my family. Toby has always been a proud family
       man that puts others ahead of himself and I know that the recent headlines have
       been embarrassing to his legacy. Toby always taught me that you are only as good
       as your reputation, and I'm sure that he is most saddened to see his reputation
       tarnished through these recent events that have ripple effects on            .

Letter of Conor Evans, Exhibit C; see also Letters of John Garner, Steve Hougard, Steve

Huffman; Exhibit C. In the blink of an eye, Mr. Macfarlane’s thirty-two-year career as a highly

respected title insurance professional was rendered forfeit.

       Contemporaneously, Mr. Macfarlane’s banks and lenders cancelled his accounts and

lines of credit. See Letter from California Bank and Trust, Exhibit H. Over the years, Mr.

Macfarlane had entered into a number of commercial real estate partnerships as a second source

of income and investment. These investments now represent the majority of Mr. Macfarlane’s

net worth. But the effect of the lenders’ actions has been devastating. Mr. Macfarlane was

forced to enter into disadvantageous fire sales of two properties and likely additional such

transactions. Macfarlane Personal Statement, p. 3; Exhibit A. Going forward, Mr. Macfarlane’s

ability to conduct that business will be neutralized by the lack of credit.

       V.      RELATED PROSECUTIONS, CONVICTIONS AND SENTENCES

       There have been at least nine other criminal cases filed in this District involving charges

relating to the college admissions scandal. All told, at least 62 individuals have been charged.

Of these, thirteen people have been sentenced to date, including twelve defendant-parents and a



                                                 20
college coach. A summary of those thirteen cases, including the government’s recommended

sentences and the sentences the judges actually imposed, is attached as Exhibit I. In addition, we

offer the following observations:

   •   John Vandemoer (No. 19-CR- 10079 RWZ), the Stanford sailing coach who received a

       total of $610,000 from the parents of three potential applicants to facilitate their

       admission to the university as recruited sailors when in fact they were not, received a

       prison sentence of one day, with credit for time served.

   •   All twelve of the defendant-parents sentenced to date received sentences commensurate

       with the advisory guideline total offense level five, with a sentencing range of zero to six

       months prison. Case Nos. 19-CR-10117 IT and 19-CR-10222. These included eight

       defendant-parents who participated in the test cheating scheme only, three who

       participated in the recruitment scheme only, and one who participated in both schemes.

   •   The eight defendant-parents who participated in only the test cheating scheme received

       sentences of 30 days prison or less. One received probation without incarceration.

   •   Two of the defendant-parents who received 30-day sentences (Gregory and Marcia

       Abbott, No. 19-CR-10117 IT) were “repeat offenders,” having arranged for their student

       to cheat on the ACT on two different occasions.

   •   The three defendant-parents who participated in the recruitment scheme only received

       prison sentences of two and four months. (Jeffrey Bizzack in 19-CR-10222 DPW, and

       Devin Sloan and Stephen Semprevivo in No. 19-CR-10117 IT).

   •   The defendant-parent who participated in both schemes received a prison sentence of five

       months. (Augustus Huneeus in No. 19-CR-10117 IT).




                                                 21
       VI.     ARGUMENT

       The U.S. Sentencing Guidelines are advisory and establish a “starting point” for the

district court’s sentencing determination. Gall v. United States, 552 U.S. 38, 57 (2007); accord

Cunningham v. California, 549 U.S. 270, 286-87 (2007). District courts must consider the

Guidelines but should “tailor the sentence in light of other statutory concerns, as well.”

Kimbrough v. United States, 552 U.S. 85, 101 (2007). In so doing, the court “may not presume

that the Guidelines range is reasonable,” and “must make an individualized assessment based on

the facts presented.” Gall, 552 U.S. at 50 (citing Rita v. United States, 551 U.S. 338, 351

(2007)). After determining the applicable advisory guideline range, the sentencing court must

determine the appropriate sentence by considering all of the factors set forth in 18 U.S.C.

§ 3553(a). Gall, 552 U.S. at 49-50. Section 3553(a) makes clear that the appropriate sentence is

one that is “sufficient, but not greater than necessary” to accomplish the objectives of the

sentencing statutes.

               A. The Guidelines 4

       The plea agreement states that the applicable guideline range is established by U.S.S.G.

§ 2B1.1(a)(1), with a twelve-level increase pursuant to § 2B1.1(b)(1)(G) for the “loss” that Mr.

Macfarlane inflicted on victims—i.e., the amount of money that Mr. Macfarlane paid ($450,000),

leading to a total offense level of 16 (after a three-level reduction for acceptance of

responsibility). Probation disagrees with that conclusion. After conducting its own investigation

and analysis of the applicable guidelines, Probation rejected the government’s various theories




4
   In Response to the Court’s Amended Procedural Order, Dkt. 323, counsel for Mr. Macfarlane
state that there is no outstanding factual issue that requires a hearing. In counsel’s view, the only
legal issue for the Court to decide at sentencing is the conflict between the guideline calculations
set forth in the plea agreement and those adopted by the Probation Officer.
                                                 22
that U.S.C. has sustained a cognizable “loss.” See Addendum to the Presentence Report, pp. 37-

50. This conclusion is consistent with Probation’s findings in the Abbott cases. See Probation

Office’s Submission in Response To court’s Order of September 10, 2019, United States v.

Abbott, et al., No. 19-CR-10117 IT, Dkt. 440. Consequently, Probation concluded that there

should be no upward level increase pursuant to § 2B1.1(b)(1)(G), that the adjusted offense level

is seven and that the total offense level (after a two-level reduction for acceptance of

responsibility) is five.

        The plea agreement expressly provides that the guideline calculations are not binding on

the Court. Dkt. 318, p. 2; see also Federal Rule of Criminal Procedure 11(c)(1)(B). In the

related cases, three judges of this District presented with analogous situations have now

considered and rejected the government’s argument that the victim colleges in the recruitment

scheme suffered a cognizable “loss” within the meaning of the Guidelines. Instead, these judges

have accepted Probation’s determination that there was no “loss” and that the total offense level

for defendants in the recruitment scandal is five. See United States v. Abbott et al., No. 19-CR-

10117 IT, Dkt 443 (Memorandum and Order by J. Talwani); United States v. Vandemoer, No.

19-CR- 10079 RWZ, Transcript of Sentencing Hearing, June 12, 2019, p. 32; United States v.

Jeffrey Bizzack, 19-CR-10222 DPW Statement of Reasons, Dkt. 32.

        Mr. Macfarlane is of course bound by the plea agreement and does not take a position on

this issue. We do note, however, that in the event the Court were to accept the guidelines

calculations set forth in the plea agreement, both parties agree that a fair sentence would require

a substantial downward variance well below the advisory guideline range.




                                                 23
               B. Section 3553(a) Factors

                   1. The Aberrant Nature of Mr. Macfarlane’s Misconduct

       When the offense of conviction is an extreme departure from an otherwise well-led life

and there is no likelihood of re-offense, a variance from the guideline range may be warranted.

See United States v. Pauley, 511 F.3d 468, 470 (4th Cir. 2007); United States v. Stall, 81 F.3d

276, 279 (6th Cir. 2009); United States v. Germosen, 473 F. Supp. 2d 221, 224, 230 (D. Mass.

2007). So it is here. Mr. Macfarlane is an esteemed member of his community with a well-

earned reputation for honesty and integrity in both his professional and personal lives. For over

thirty years he excelled in a profession that entailed fiduciary responsibilities and demanded the

highest ethical standards. Not surprisingly, those who know him best found Mr. Macfarlane’s

involvement in this offense not just uncharacteristic, but completely unfathomable. We quote

but a few; one writes:

       To know Toby is to appreciate what a fine person he is and I wish you could. This
       drastic diversion from the course of his life actions was such a shock to me and
       completely out of character with the Toby I know, and I know for certain that his
       every waking moment is now is filled with remorse and a drive to make it up to
       society in every way he can find possible.

Letter of Elizabeth Rabbitt (friend and colleague), Exhibit C.

       Although Toby has admitted guilt to this crime, I would be remiss in not stating
       that it was completely out of his character. In all the years I have known him, Toby
       has led an honorable, upstanding life.

Letter of Jim Crestani (mentor and former business partner), Exhibit C.

       My family and friends were shocked by the recent revelations because is it
       extremely out of character for Toby to have done anything unethical.

Letter of Robert Evans (friend since 1982, former Naval officer, business executive), Exhibit C.

Dr. Friedson adds that in her opinion Mr. Macfarlane “is not a risk to re-offend.” Letter of Joan

Friedson, M.D., p. 3; Exhibit B.

                                                24
       We urge that Mr. Macfarlane’s offense constituted a grave and singular breach of his

personal integrity, committed during a time of great duress, that stands in sharp relief to his life-

long record. A downward variance is warranted for this reason.

                   2. Psychological Factors

       The ready explanation for Mr. Macfarlane’s patently aberrant misconduct lies in the well-

documented evidence of his emotional distress and severe depression. As Dr. Friedson

explained, the slow deterioration of Mr. Macfarlane’s marriage shook his identity to the core,

and he clung irrationally to his life-long aspiration to keep his family intact for the sake of his

children: “[b]y February 2014, Toby was in a full blown anxious depression characterized by

significant insomnia, obsessive thoughts about his wife, anergia and anhedonia.” Letter of Joan

Friedson, M.D. p. 3; Exhibit B. Mr. Macfarlane’s extreme duress, emotional frailty and mental

condition persisted throughout the relevant years, rendered him especially vulnerable to the types

of easy solutions offered by a charlatan like Singer and contributed to his bad decision-making.

Again from Dr. Friedson:

       It is my opinion that for much of the period 2013 through 2017, Toby suffered
       subsyndromal phases of depression and anxiety. These episodes were evidently
       acute reactions to the emotional stress Toby endured during the deterioration and
       eventual termination of his marriage, and Toby’s condition was severe enough on
       occasion throughout this period to require treatment with medication. It is well
       documented that such depression and anxiety impact the brain’s executive
       functioning and can be associated with impaired judgment and poor insight. It is
       no surprise to me that Toby’s uncharacteristic misconduct occurred during this
       time.

Letter of Joan Friedson, M.D., p. 3 (emphasis added); Exhibit B.

       We submit that Mr. Macfarlane’s severe and enduring depression throughout his

involvement with Singer was a contributing factor to his commission of the offense and supports

a downward variance. See, e.g., D’Angelo v. United States, No. 2:13-cr-00114-NT-1, 2017 U.S.



                                                  25
Letter of Steve Huffman, p. 2; Exhibit C.

       The dependence of Mr. Macfarlane’s children, especially         , supports a downward

variance. See, e.g., United States v. Menyweather, 447 F.3d 625, 634 (9th Cir. 2006), as

amended on pet’n for reh’g, overruled on other grounds as stated in United States v. Munoz-

Camarena, 621 F.3d 967, 969-70 (9th Cir. 2010) (per curiam); see also United States v. Munoz-

Nava, 524 F.3d 1137, 1148 (10th Cir. 2008).

                   4. Post-Offense Rehabilitation
       As demonstrated above, Mr. Macfarlane promptly agreed to plead guilty and has

expressly and unequivocally accepted responsibility for this offense. In addition, he moved

proactively to correct the improper tax deductions that he took, to amend his returns and to pay

the back taxes and interest that he owed. These are proper considerations for a downward

variance. See Pepper v. United States, 562 U.S. 476, 481 (2011) (post-offense rehabilitation is a

relevant factor under 18 U.S.C. § 3553(a)); United States v. García-Ortiz, 657 F.3d 25, 30 (1st

Cir. 2011) (“[P]ost-offense rehabilitation may, in appropriate circumstances, constitute a basis

for a discretionary sentence reduction.”).

                   5. Collateral Consequences

       As set forth previously, for Mr. Macfarlane these have been especially severe and

immediate. To our knowledge, Mr. Macfarlane is the only defendant-parent in the related cases

to have endured an immediate license revocation with virtually no prospect of reinstatement and

resulting in the immediate loss of his employment and career. 5 Additionally, the response of Mr.


5
  Defendant Gordon Caplan (No. 19-CR-10117 IT) was an attorney whose license was
suspended (not revoked). His attorney informed Judge Talwani that Mr. Caplan would lose his
bar license for some period of time and that he does not know how long. Defendant Augustin
Huneeus (No. 19-CR-10117 IT) apparently lost a liquor license as a result of his conviction, but
there was no suggestion that he would actually lose a source of income from his winery as a
consequence. We are not aware that any other parent-defendants faced licensing issues.
                                                27
Macfarlane’s bankers and lenders has interfered with his ability to participate in commercial real

estate partnerships, which previously was his other primary source of income. These

circumstances also support a downward variance. See, e.g., United States v. Stewart, 590 F.3d

93, 141 (2d Cir. 2009) (“It is difficult to see how a court can properly calibrate a ‘just

punishment’ if it does not consider the collateral effects of a particular sentence.”); United States

v. Pauley, 511 F.3d 468, 474 (4th Cir. 2007) (sentencing court properly considered fact

defendant’s loss of “his teaching certificate and his state pension” as reasons justifying a

variance).

                    6. Avoiding Unwarranted Discrepancies Among Defendants

       Potentially the most compelling factor for a downward variance is the statutory directive

to “avoid unwarranted disparities in sentences among defendants” with similar circumstances.

§ 3553(a)(6). As demonstrated above, each of the thirteen defendants in the related cases

previously sentenced in this District has received a sentence of five months or less, the majority

received sentences of one month or less, and two received probation or time served. See Part V,

supra and Exhibit I. In addition to the other arguments set forth above, Mr. Macfarlane urges

that his culpability is less than many of the other defendant-parents and certainly less than that of

three who received sentences of four or five months, for the following reasons.

       •     Mr. Macfarlane did not seek out Singer for the purpose of committing a fraud.

             Several of the sentenced defendant-parents did. Mr. Macfarlane, by contrast, hired

             Singer for legitimate college counseling services. By the time Mr. Macfarlane agreed

             to his scheme, Singer had become a trusted family advisor.

       •     Mr. Macfarlane was not an active participant in the scheme. Many defendant-parents

             participated affirmatively by lying to school counselors, college admissions officials


                                                  28
    and the like; others arranged for photoshopped images of their children to be sent to

    colleges. Mr. Macfarlane did not.

•   Mr. Macfarlane did not have insight into the details of the scheme. Many of the

    defendant-parents acted with full knowledge of the intricacies of Singer’s schemes.

    Mr. Macfarlane did not.

•   Mr. Macfarlane did not affirmatively enlist his children to participate in the scheme.

    Several defendant-parents encouraged their children to present false or misleading

    information to colleges. Mr. Macfarlane did not.

•   Devin Sloan (sentenced to four months) paid $250,000 to have his son admitted to

    U.S.C. as a water polo player when he was not. According to the government, Mr.

    Sloan affirmatively involved his son in the scheme; participated in “elaborate ways,”

    including lying to high school counselors, lying to U.S.C. admissions staff, and

    photoshopping images of son; agreed to lie to the I.R.S. in the context of Singer’s

    “audit”; and after pleading guilty “continued to show a striking lack of remorse and

    disdain for the law.” Govt.’s Sentencing Memo, pp. 2-3, Case No. 19-CR-10117 IT,

    Dkt. 445.

•   Stephen Semprevivo (sentenced to four months) paid $400,000 to have his son

    admitted to Georgetown as a tennis player when he was not. According to the

    government, Mr. Semprevivo affirmatively involved his son in the scheme, had

    complete insight into the details of the scheme, and after pleading guilty exhibited a

    “complete lack of remorse” (including filing a lawsuit against Georgetown to stop his

    son from being expelled). Govt.’s Sentencing Memo, pp. 1-4 and 6, Case No. 19-CR-

    10117 IT, Dkt. 466.


                                         29
        •   Augustin Huneeus (sentenced to four months) paid $300,000, including $50,000 for

            the test cheating scheme and $250,000 to have his son admitted to U.S.C. as a water

            polo player when he was not. According to the government, Mr. Huneeus was a

            “repeat player” who repeatedly lied to high school counselors, was the most active of

            the defendant-parents before Judge Talwani, had complete insight into the scheme,

            enlisted his daughter to write a false email, agreed to take tax deductions for his

            payments and later agreed to lie to the IRS in the context of Singer’s “audit.” Govt.’s

            Sentencing Memo, pp. 1, 5 and 7-8, Case No. 19-CR-10117 IT, Dkt. 495.

        This is the context for the evaluation of Mr. Macfarlane’s sentencing in this matter. We

recognize, of course, that the Court will consider sentences imposed in other similar cases as

well, not just in this District but nationwide; and we will be prepared to address those

considerations at the sentencing hearing. In the meantime, we urge that fundamental fairness and

justice mandate that Mr. Macfarlane’s sentence be consistent with those previously imposed in

the related cases, by three judges of this District.

        VII.    CONCLUSION

        For all of the reasons set forth above, we ask the Court to impose a lenient sentence.

Dated: November 8, 2019                                Respectfully submitted,

                                                       /s/ Ted W. Cassman

                                                       Ted W. Cassman (Admitted Pro Hac Vice)
                                                       Arguedas, Cassman, Headley & Goldman
                                                       LLP
                                                       803 Hearst Avenue
                                                       Berkeley, CA 94710
                                                       Telephone: (510) 845-3000
                                                       Email: cassman@achlaw.com

                                                       Attorneys for Defendant Toby Macfarlane



                                                  30
                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 8, 2019, I filed the foregoing with the foregoing with

the Clerk of the Court for the District of Massachusetts using the CM/ECF system, which will

send notification of such filing to all attorneys of record via the notice of electronic filing (the

“NEF”).

Dated: November 8, 2019



                                                        /s/ Ted W. Cassman
                                                        Ted W. Cassman
